

116 HR 4843 IH: Susan Harwood Training Grant Program Authorization Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4843IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Pocan (for himself, Mr. Courtney, Ms. Norton, Ms. Lee of California, Ms. Wild, Mrs. Watson Coleman, Ms. Schakowsky, Mr. Norcross, Mr. Nadler, Ms. Roybal-Allard, Mr. Grijalva, Ms. Wilson of Florida, Ms. Tlaib, Mr. Levin of Michigan, Ms. Meng, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Susan Harwood Training Grant Program.
	
 1.Short titleThis Act may be cited as the Susan Harwood Training Grant Program Authorization Act. 2.Susan Harwood Training Grant Program authorizedSection 21 of the Occupational Safety and Health Act of 1970 is amended—
 (1)in subsection (c) to read as follows:  (c)The Secretary, in consultation with the Secretary of Health and Human Services, shall (1) provide for the establishment and supervision of programs for the education and training of employers and employees in the recognition, avoidance, and prevention of unsafe or unhealthful working conditions and in employee rights and employer responsibilities under this Act and (2) consult with and advise employers and employees, and organizations representing employers and employees as to effective means of preventing occupational injuries and illnesses.; and
 (2)by adding at the end the following:  (e)The Secretary shall create a program known as the Susan Harwood Training Grant Program to competitively award grants to nonprofit organizations, employer associations, labor unions, and institutions of higher education supported by State and local governments to provide training and education programs for employers and workers on the recognition, avoidance, and prevention of safety and health hazards in workplaces and to inform workers of their rights and employers of their responsibilities under the Occupational Safety and Health Act (including grants to develop or expand the capacity of such organizations to provide safety and health training, education, and related assistance to the targeted audiences, grants for the training of employees and employers on occupational safety and health hazards of particular concern or for particular industries, or groups of workers at high risk of injury, illness, or exposure to hazards, and grants for the development of training materials on particular topics)..
			